724 S.E.2d 926 (2012)
STATE of North Carolina
v.
Shamakh ALSHAIF.
No. 210P12.
Supreme Court of North Carolina.
May 9, 2012.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Alshaif, Shamakh.
L. Johnson Britt, III, District Attorney, or State of North Carolina.

ORDER
Upon consideration of the petition filed on the 8th of May 2012 by Defendant in this matter for Expedited Review Under Art. IV, 12(1) of the North Carolina Constitution, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of May 2012."